Appeal by the defendant from two judgments of the Supreme Court, Richmond County (Rienzi, J.), both rendered June 29, 2005, convicting him of assault in the first degree under indictment No. 2004-244, and attempted criminal sexual act in the first degree under indictment No. 2004-238, upon his pleas of guilty, and imposing sentences.
*1076Ordered that the judgments are affirmed.
The defendant argues that the duration of four orders of protection issued at the time of his sentencing exceeded the maximum limits of CPL 530.13 (4). However, the defendant failed to preserve this argument for appellate review because he did not raise the issue at sentencing or move to amend the final orders of protection on this ground (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310, 316-318 [2004]), and we decline to review it in the exercise of our interest of justice jurisdiction (see People v Varner, 39 AD3d 882 [2007]; cf. People v Johnson, 16 AD3d 521 [2005]). Mastro, J.P., Ritter, Skelos, Garni and McCarthy, JJ., concur.